Pope, Chief Judge.
Plaintiff/appellant Ronald L. Morris filed suit on a note seeking to recover $15,000 plus interest allegedly owed to him by defendant? appellee Renee McClinton. After conducting a hearing, the trial court entered judgment in favor of defendant. Plaintiff appeals from the trial court’s denial of his motion for new trial.
1. The record does not support plaintiff’s contention that he was denied adequate representation by the attorney he employed to represent him in this case. The record reveals that plaintiff’s attorney complied with the requirements of Uniform Superior Court Rule 4.3 in seeking to withdraw as plaintiff’s counsel and that the trial court properly granted that motion. Thereafter, plaintiff elected to proceed pro se.
*89Decided May 10, 1993 —
Reconsideration denied June 17, 1993 —
Ronald L. Morris, pro se.
Slaughter & Virgin, Frank W. Virgin, for appellee.
2. There is nothing in the record to indicate that the trial court erred by failing to make a court reporter available to transcribe the proceedings in this case.
3. No transcript was submitted to this court of the proceedings below. We cannot determine the merit of plaintiff’s remaining enumerations of error without examining a transcript of the proceedings below.
4. Plaintiff’s request for remand to the State Court of Fulton County is denied.

Judgment affirmed.


Birdsong, P. J., and Andrews, J., concur.